Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	   This Office Action is responsive to response to Election/Restriction filed on  
    12/20/2021. 

Response to Arguments
3.	Applicant elected Group I (claims 1-9, 12 and 14) with  traverse.
4.	 Claims 10, 13, and 15-16 are non-elected. Claims 1-9, 12 and 14 
are pending.
5.	Applicant’s  argument states that  MPEP §803 lists two criteria that must be present for a restriction to be proper: 1) The inventions must be independent or distinct as claimed; and 2) There must be a serious burden on the examiner if restriction is required. In searching the Group I claims, the class and subclass for the Group II claims will undoubtedly be searched, to ensure that no relevant art is overlooked. For this reason, there is no significant burden on the examiner, and certainly no serious burden as required by MPEP §803.
	Examiner respectfully disagrees with the applicant’s argument because invention (I)  Claims 1-9, 12 and 14, drawn to a method, non-transitory computer readable medium and network device for automatically establishing, by a first network device, a session complying with a dynamic routing protocol with a second network device, classified in, HO4L29/06 and HO4L 29/08423. Invention (I), for  example does not require to automatically establish by a second network device a session with a first network device, exchanging with the first device comprising:  receiving from the first device an autonomous system number; storing the first autonomous system number in association with the first device; provisioning the first device with an autonomous system number, called second autonomous system number, with which the second device is associated; receiving from the first device an autonomous system number…; allocated by the first device to the second device and, if the second device is not already associated with an autonomous system number, configuring the second device with the third autonomous system.
	Invention (II) Group Il Claims 10, 13 and 15-16 drawn to a method, non-transitory
computer readable medium and network device communication implemented by
second network device and storing the first autonomous system number in
association with the first device and receiving from the first device of an
autonomous system number, classified in HO4L 45/02 and H04L45/04. Invention (I), for  example does not require to automatically establishing, by a first network device, a session; the first device being associated with a first autonomous system number and not knowing any autonomous system number associated with the second device;
exchanging with the second device comprising advertisement to the second device of the first autonomous system number, said exchanging further comprising: discovery of an autonomous system number…; allocating to the second device an autonomous system number, called third autonomous system number and the advertisement to the second device of the third autonomous system number that has been allocated thereto; and establishing with the second device at least one session…
	Examiner would like to point out that each group requires a different
field of search (for example, searching different classes/subclasses or electronic
resources, or employing different search queries). In addition, the inventions have
acquired a separate status in the art in view of their different classification, the
inventions have acquired a separate status in the art due to their recognized divergent subject matter, the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, for the above reasons, Examiner believes that the requirement is proper.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim limitation recites “when appropriate” is  a relative term , which renders the claim indefinite.  The phrase “when appropriate”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari,
 
Regarding 1, Tubaltsev discloses a method for automatically establishing, by a first network device, a session complying with a dynamic routing protocol with a second network device (para, [0160]  and Figs 9 and 11, after receiving the configuration data from the controller cluster 1100, applications (e.g., daemons running in the virtualization software) on each of the gateway hosts 1035-1045 [i.e. first device) configure the BGP daemons operating on their respective namespaces (e.g., by generating a configuration file for the BGP daemon). The BGP daemons then begin operations, and attempt to set up connections with their identified peer external routers [i.e. connectivity with second device]),
 the first device being associated with a first autonomous system number and not knowing any autonomous system number associated with the second device, said method comprising paragraph (para. [0159]  the BGP configuration data sent from the controller may also include other data such as the autonomous system number [i.e. the first device being associated with a first autonomous system number].  Further,  [0149] Next, the process opens (at 920), or attempts to open, a BGP session with each of the identified BGP neighbors [i.e. the first device does not know the current autonomous system number associated with the second device])
 following detection by the first device of existence of a connectivity with the second device: exchanging with the second device comprising advertisement to the second device of the first autonomous system number, (para. [0151]-[0152] [0160] and Fig. 9 ,  the process also identifies (at 925) the routes to advertise to its peers with which a BGP session has been established, based on the configuration file, the BGP daemon advertises the same addresses and prefixes to each of the routers with which it peers. These may be single IP addresses (e.g., 10.1.1.1) or CIDR prefixes (e.g., 10.1.1/24) that represent ranges of IP addresses, the BGP daemon advertises all routes in CIDR slash-notation (e.g., using /32 to denote a single IP address). The process generates (at 930) packets for each identified neighbor with which an adjacency has been established, these packets are standard BGP Update packets that identify the known reachable prefixes and the list of autonomous systems through which a packet will have to pass to reach each prefix. For routes to logical switches, the BGP packet advertises the subnet (e.g., 10.1.1/24) and only a single autonomous system number (that to which the L3 gateway belongs).
Tubaltsev discloses claim as recited above. Tubaltsev does not explicitly discloses discovery of an autonomous system number, called second autonomous system number, with which the second device is associated and establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device.
              However, Watari discloses discovery of an autonomous system number, called second autonomous system number, with which the second device is associated ( page 3, para [11], page 4 para [1]-[2], the own AS number (65002) is stored in the assigned AS field of the BGP OPEN message transmitted from the BGP router R121 ([i.e. first device]. In the BGP router identifier field, its own IPv6 Link-Local Address is registered. In step S9, this BGP OPEN message is transmitted to the neighboring router [i.e. second device]. Upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP Open message. In this response message, the belonging AS number (65003) [i.e. discovery of second autonomous system number] of itself (neighbor router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EGP); 
establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device (page 4, para [6], when a BGP session is established in step S12, a BGP UPDATE message is generated in step S14. In this BGP UPDATE message, the confederation ID (200) of the connection-destination neighboring router R221 is stored in the affiliated confederation field instead of the confederation ID (100) of the own (BGP router R121). Thereby, the BGP router R121 is treated as a confederation member of the neighboring router R221. In step S16, the BGP routers exchange route information with each other using the BGP UPDATE message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev to use discovery of an autonomous system number, called second autonomous system number, with which the second device is associated and establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device as taught by Watari. The motivation for doing so would have been in order to provide dynamic and quick recovery from a connection failure (Watari page 2 para, [6]).

Regarding claim 2, Tubaltsev in view of Watari discloses claim 1 as recited above.  Furthermore, the claim recites wherein the exchanging further comprises, following the allocation of the third autonomous system number to the second device: receiving a response from the second device refusing the third autonomous system number that has been allocated thereto by the first device and comprising a fourth autonomous system number with which the second device is already associated; and storing the fourth autonomous system number in association with the second device in replacement of the third autonomous system number.  However, since the entirety of the claim depends on an alternative limitation in independent claim 1 that is not being considered by the examiner, claim 2 is not being considered by the examiner and is thus rejected based on the rejection of claim 1.

Regarding claim 3, Tubaltsev in view of Watari discloses claim 1 as recited above.  Furthermore, the claim recites sending by the first device to the second device a range of autonomous system numbers from which the second device can draw to allocate an autonomous system number to at least a third device. However, since the entirety of the claim depends on an alternative limitation in independent claim 1 that is not being considered by the examiner, claim 3 is not being considered by the examiner and is thus rejected based on the rejection of claim 1.

Regarding claim 4, Tubaltsev in view of Watari  discloses claim 1 as recited above. Tubaltsev further discloses wherein a session is established during the establishing on the initiative of the first device (para. [0160] the BGP daemon in the namespace 1050 establishes two separate TCP connections with the routers 1065 and 1070, then further establishes BGP sessions with these routers by sending BGP Open and keep-alive messages).

Regarding claim 5, Tubaltsev in view of Watari  discloses claim 1 as recited above. Tubaltsev does not explicitly disclose wherein a session is established during the establishing on the initiative of the second device.
However, Watari discloses wherein a session is established during the establishing on the initiative of the second device (page 4 para. [2], upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP OPEN message. In this response message, the belonging AS number (65003) of itself (neighboring router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EBGP). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev to use wherein a session is established during the establishing on the initiative of the second device as taught by Watari. The motivation for doing so would have been in order to provide dynamic and quick recovery from a connection failure (Watari page 2 para. [6]).

Regarding claim 6, Tubaltsev in view of Watari  discloses claim 1 as recited above. Tubaltsev further discloses wherein the automatic routing protocol is the BGP (Border Gateway Protocol) or the TRIP (Telephony Routing over IP) protocol (para. [0006] the selected gateways peer with the external routers using a routing protocol, such as Border Gateway Protocol (BGP).

Regarding claim 12, the claim is rejected with the same rationale as in claim 1.

Regarding claim 14, the claim is rejected with the same rationale as in claim 1.


11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari and further in view of Ninan et al. (US 9860169 B1 ) hereinafter referred as Ninan.

Regarding claim 7, Tubaltsev in view of Watari  discloses claim 6 as recited above. Tubaltsev in view of Watari  discloses wherein, the routing protocol is the BGP protocol, and the advertisements of the first autonomous system number and/or the discovery of the second autonomous system number are carried out by using open message ( Tubaltsev para. [0006] and [0149]).
Tubaltsev in view of Watari does not explicitly disclose router advertisement messages and/or router solicitation messages.
However, Ninan disclose router advertisement messages and/or router solicitation messages (col . 11 lines 18-35,  upon sending the neighbor solicitation, PE router 10A creates a corresponding neighbor cache entry (or “neighbor discovery (ND) entry”) in a Neighbor Cache,  indicating the request has been sent and a response is expected. The reachability state when initially determining the MAC address may be set to “PROBE” as described in RFC 4861. The neighbor cache entry in the Neighbor Cache may include state information about the neighbor solicitation sent by PE router 10A to CE router 8B. Upon receiving the neighbor solicitation request, CE router 8B generates and outputs a neighbor advertisement as a reply).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev in view of Watari to use router advertisement messages and/or router solicitation as taught by Ninan. The motivation for doing so would have been in order to enable addressing limitations imposed by a section of Request for comments (RFC) in an EVPN context, thus enabling IPv6 neighbor discovery in an active-active EVPN environment (col 12 lines 1-4).

Regarding claim 8, Tubaltsev in view of Watari and further in view of Ninan discloses claim 7 as recited above. Watari further discloses the routing protocol is the BGP protocol, and the advertisements to the second device of the first and when appropriate, of the third autonomous system number are carried out by using a BGP session establishment message OPEN sent by the first device to the second device ( page 2 par [ 7] and page 4 para. [2], a BGP confederation is configured by interconnecting a plurality of sub-ASs configured of at least one BGP router…upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP OPEN message. In this response message, the belonging AS number (65003) of itself (neighboring router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EBGP).

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari and further in view of Boucadair et al. (US 20090080414 A1) hereinafter referred as Boucadair.

Regarding claim 9, Tubaltsev in view of Watari discloses claim 6 as recited above. Tubaltsev in view of Watari  does not explicitly  disclose wherein, the routing protocol is the TRIP protocol, and the exchanging further comprises: - advertising a first IP Telephony Administrative Domain identifier associated with the first device; and - discovering a second IP Telephony Administrative Domain identifier associated with the second device, or allocation and exchange of a third IP Telephony Administrative Domain identifier to the second device.
However, Boucadair discloses the routing protocol is the TRIP protocol, and the exchanging further comprises: - advertising a first IP Telephony Administrative Domain identifier associated with the first device; and - discovering a second IP Telephony Administrative Domain identifier associated with the second device, or allocation and exchange of a third IP Telephony Administrative Domain identifier to the second device
(para [0037]-[0038]-[0039] first location server receiving at least two telephony routes from at least one neighboring server enabling a telephony destination to be reached, referred to as propagation routes, received by a propagation message; and said first location server advertising said at least two propagation routes to at least one second location server of a second telephony domain neighboring the first.  Thus, routes are propagated by means of a plurality of location servers forming parts of neighboring telephony domains. Within such a domain, the first location server receives by means of a first propagation message at least two propagation routes serving a single destination. It can then advertise at least two routes to the location server of the neighboring telephony domain. [0137] LS advertises to its peer/neighbor LSes, multiple routes serving the same destination by sending an update message containing a plurality of “TRIP Route” attributes that have been modified in the manner described in the section above. Each “TRIP Route” is associated with specific route attributes such as the paths of the ITADs (the two attributes that give this type of information are “AdvertisementPath” and “RoutedPath”), the next hop (given by the “NextHopServer” attribute), etc. All of these routes serve the same destination).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev in view of Watari to use advertising a first IP Telephony Administrative Domain identifier associated with the first device; and discovering a second IP Telephony Administrative Domain identifier associated with the second device as taught by Boucadai. The motivation for doing so would have been in order to  allow the routes to exchange the loads in the absence of alternative routes towards the same destination (Boucadair para. [0032]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US PGPub2016/0054962),  Measures, including methods, systems and computer program products, for use in processing route data in a network comprising a plurality of autonomous systems.
(US PGPub20150244628), Techniques are described for distributing traffic engineering (TE) link information across network routing protocol domain boundaries using a routing protocol.
(US PGPub2010/0263041), The processor executes instructions in the memory to determine an origin degree for each autonomous system in the AS-path, compare the origin degree of a first adjacent autonomous system in the AS-path with each subsequent autonomous system in the AS-path.
(US 7769886 B2), The distributed data centers use virtual IP addresses, route health injection and Border Gateway Protocol (BGP) for business continuance, disaster recovery and load balancing.
(US PGPub20060195607), Each router summarizes a host route, and distributes routes from the OSPF into border gateway protocol process of each router using a prefix-list to update neighboring routers with the routes.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/Examiner, Art Unit 2448    

/JONATHAN A BUI/Primary Examiner, Art Unit 2448